Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the Amendment filed on 12/1/2021.
Allowable Subject Matter
Claims 1-14, and 21-25 are allowed. Claims 21-25 have been renumbered as 15-19, respectively.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest, in combination with all the elements recited in (i) claim 1 of holders installed in the installation grooves; and a door panel including side trims that are coupleable to the holders to couple the door panel to the front side of the door body; (ii) claim 21 of wherein the left side trim and the right side trim are coupleable to the left side holder and the right side holder, respectively, to couple the door panel to the front side of the door body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
December 3, 2021

/HANH V TRAN/Primary Examiner, Art Unit 3637